Allowability Notice
I. Introduction
A)	Patent Undergoing Reissue
This office action addresses reissue of U.S. Patent No. 9,332,133 (“133 Patent” or “Patent under Reissue”). The ‘133 patent issued on May 3, 2016 and was titled, “SYSTEM, DEVICE, AND METHOD OF TRAFFIC DETECTION.” 
The ‘133 Patent is based upon U.S. Application No. 13/958,615 (“615 application” or “base application”), filed August 05, 2013.  

B)	Examiner Amendment
Please amend claims 19-23, 30 and 31 as follows. No changes have been made to the content of the claims. The amendments are only to correct formatting to comply with MPEP §1453, i.e., new claims marked with respect to the original patent.    
19. (New - Amended)  An apparatus comprising: 
one or more processors; and 
memory storing instructions that, when executed by the one or more processor, cause the apparatus to: 
 	generate application detection output indicative of an application used by a cellular subscriber device; 
 	generate, based on the application detection output, application-based charging data related to the cellular subscriber device; 
enforce one or more charging rules that are Service Data Flow (SDF) based and are related to the cellular subscriber device; 
 	generate SDF-based charging data related to the cellular subscriber device; and 
 	identify a potential over-charging due to an overlap between the application-based charging data and the SDF-based charging data.

20. (New - Previously Presented) The apparatus of claim 19, wherein the instructions, when executed by the one or more processors, further cause the apparatus to: 
monitor cellular traffic associated with the cellular subscriber device.

21. (New - Amended) An apparatus comprising: 
one or more processors; and 
memory storing instructions that, when executed by the one or more processor, cause the apparatus to: 
 	monitor cellular traffic associated with a cellular subscriber device; 
 	based on the monitored cellular traffic, generate application detection output indicative of an application used by the cellular subscriber device; 
 	enable application-based charging of the cellular subscriber device based on the application detection output and based on one or more application-based charging rules; 
 	enforce one or more charging rules that are Service Data Flow (SDF) based and are related to the cellular subscriber device; 
 	generate SDF-based charging data related to the cellular subscriber device; and 
 	identify a potential over-charging due to an overlap between the application-based charging data and the SDF-based charging data.

22. (New - Previously Presented) The apparatus of claim 21, wherein the instructions, when executed by the one or more processors, further cause the apparatus to: 
establish a session with one or more of an online charging server configured to perform the application-based charging or an offline charging server configured to perform the application- based charging.

23. (New - Amended) A method comprising: 
monitoring, by a computing device, cellular traffic associated with a cellular subscriber device; 
based on the monitored cellular traffic, generating application detection output indicative of an application used by the cellular subscriber device; 
enforcing one or more charging rules that are Service Data Flow (SDF) based and are related to the cellular subscriber device; 
generating SDF-based charging data related to the cellular subscriber device; 
detecting an overlap between (i) application-based charging data related to the cellular subscriber device and that is based on the application detection output, and (ii) the SDF-based charging data, 
performing an enforcement action with regard to at least some packets, that are transported to or from the cellular subscriber device, based on the application detection output that is indicative of the application used by the cellular subscriber device, 
wherein the enforcement action comprises switching off charging for the SDF-based charging data.

24. (New - Previously Presented) The method of claim 23, 
wherein the computing device is a wireless communication unit.

25. (Canceled)
26. (Canceled)
27. (Canceled)
28. (Canceled)
29. (Canceled)

30. (New - Twice Amended) An apparatus comprising: 
one or more processors; and 
memory storing instructions that, when executed by the one or more processor, cause the apparatus to: 
 	monitor cellular traffic associated with a cellular subscriber device; 
 	generate application detection output indicative of an application used by the cellular subscriber device; 
 	generate, based on the application detection output, application-based charging data related to the cellular subscriber device; 
 	enforce one or more charging rules that are Service Data Flow (SDF) based and are related to the cellular subscriber device; 
 	generate SDF-based charging data related to the cellular subscriber device; and 
 	charge based on an overlap between the application-based charging data and the SDF-based charging data.
31. (New - Twice Amended) An apparatus comprising: 
one or more processors; and 
memory storing instructions that, when executed by the one or more processor, cause the apparatus to: 
 	monitor cellular traffic associated with a cellular subscriber device; 
 	generate application detection output indicative of an application used by the cellular subscriber device; 
 	set a value of a parameter indicating which of one or more charging rules to apply; 
 	enforce the one or more charging rules that are Service Data Flow (SDF) based and are related to the cellular subscriber device; 
 	generate SDF-based charging data related to the cellular subscriber device; and 
 	identify a potential over-charging due to an overlap between the SDF-based charging data and application-based charging data related to the cellular subscriber device and based on the application detection output.

C)	Relevant Background  
1.	Application for Reissue: This instant application was filed on May 02, 2018 and assigned Reissue Application No. 15/969,185 (“185 reissue application,” “instant application”).  Patented claims 1-18 and new claims 19-31 were submitted. The reissue was filed to broaden patented claims 1-19 by filing new independent claims 23 and 29 that deleted several claim elements. See May2018 Inventor Declaration, at the “Continuation Sheet.”   
	2.	AIA  Governance:  Because this instant application was filed on or after September 16, 2012, the statutory provisions of the America Invents Act (“AIA ”) will govern this proceeding.  As such, all references to 35 U.S.C. § 251 and 37 C.F.R. §§ 1.172, 1.175, and 3.73 are to the current provisions.
	3.	Non Final Action: On April 16, 2020 the office issued a Non Final Office Action (“April 2020 Non Final Action”).  The pending claims 1-31 were rejected.
	4.	Applicant Response: On August 17, 2020 the office received an Applicant response (“Aug 2020 Response”). Dependent claims 25, 26 and 29 were cancelled. Independent Claims 19, 21, 23, 30 and 31 were submitted as amended. Claims 1-24, 27-28 and 30-31 were pending. 
	5.	Final Action:  On November 10, 2020 the Office issued a Final Office Action (“Nov 2020 Final Action”).  Claims 1-24, 27-28 and 30-31 were rejected based upon non statutory double patenting. Independent claim 23 and dependent claims 24 and 27 were rejected under 35 U.S.C. §103. 
	6.	Response After Final:  On February 10, 2021 the Office received an Applicant response after final action (“Feb 2021 AF Response”). The Feb 2021 AF Response included, among other things, two terminal disclaimers (“Feb 2021 Terminal Disclaimers”), Drawings (“Feb 2021 Drawings”), an amendment to the specification (“Feb 2021 Spec Amendment”) and claims (“Feb 2021 Claims”). As a result of the Feb 2021 claims 1-24, 30 and 31 are pending.  

II. Status of Claims 
A)	Claims Addressed in this Proceeding.
Patent Claims: Claims 1-18 were the patent claims of the ‘133 patent (“Patent Claims”).
New Claims: Claims 19-31 has been added by this instant reissue application (“New Claims”).  
Cancelled Claims: Claims 25-26, and 29 were cancelled by the Aug 2020 Response and claims 27 and 28 have been cancelled in the Feb 20201 Response (“Cancelled Claims”).  
Pending Claims: Claims 1-24, 30 and 31 are pending ("Pending Claims"). 
Examined Claims: Claims 1-24, 30 and 31 are examined in this office action (“Examined Claims”). 


B)	Claim Status As a Result of This Office Action
Claims 1-24, 30 and 31 are allowed. 

III. Priority and Effective Filing Date
A)	Priority
The Examiner has reviewed the May 2018 ADS and finds that this instant application claims domestic priority to U.S. application 13/958,615 (“615 application”), filed August 5, 2013 that claims priority to 61/680,291 (“291 provisional application”), filed August 08, 2012. Additionally the ‘615 application is a continuation in part (CIP) of 13/313,134 (“134 application”), filed December 07, 2011 which claims priority to 61/457,104 (“104 provisional application”), filed December 09, 2010.  
Additionally the Examiner further finds that this application does not claim any foreign benefit to priority.  
Accordingly there is no foreign priority and the earliest claimed domestic benefit is December 09, 2010.

B)	Effective Filing Date	
	The Examiner has reviewed the file record and finds that at least one claim of this instant application has an effective filing date of August 5, 2013, the file date of the ‘615 application.  For support the Examiner notes the May 2018 ADS of this instant application and the August 05, 2013 ADS in the base application 13/958,615 contain a statements under 37 CFR §§1.55 and 1.78 directed to AIA  Transitional Applications indicating: (1) this application claims benefit to an application filed before March 16, 2013, however; (2) also contains a claim to an invention that has an effective filing date on or after March 16, 2013.   
See 37 CFR §§§1.55, 1.78 and 1.109 for information on evaluation of effective filing date.   
Because, the ADS documents cited above, both contain statements under 37 CFR §§1.55 and 1.78 the Examiner concludes that for purposes of determining AIA  FITF the effective filing date is August 5, 2013, the filed date of the base application, 13/958,615. 

IV. AIA  First to Invent Provision.
Because this application has at least one claim with an effective filing date of August 5, 2013 which is on or after March 16, 2013, the date of the AIA  First Inventor to File (“AIA -FITF”) provisions, this application will be examined under AIA  FITF. 

V. Acknowledgements
1.	Broadening and Diligence: Based upon review of the file record the Examiner finds that this instant reissue application is a broadening reissue application, filed within two years of the issue of the ‘133 Patent. See the May 2018 ADS and the May 2018 Inventor Declaration.  Accordingly the diligence requirement of 35 U.S.C. §251 has been satisfied and this instant reissue application is eligible for broadening. See MPEP §1402, MPEP §1403 and §1412.03.
2.	Patent Term: Based upon a review of the file record the Examiner finds that the Patent has not expired. Additionally the Examiner notes that the file record indicates that the 3.5 Year maintenance fee has posted.   
3.	Litigation Review: Based upon a review of statements in the Applicants Feb 2021 Remarks, a USPTO June 2018 Litigation Search, and an Examiner independent review of the file itself the Examiner finds that the ‘133 patent is not involved in litigation.  
4.	Concurrent Proceeding Review: Based upon the statements in the Applicant’s Feb 2021 Remarks, review of the file record, and a review of the USPTO PTAB processing system the Examiner cannot locate any concurrent post grant proceedings such as: Inter Partes review, post grant review, transitional program for covered business method patents, derivation, Inter Partes and Ex Parte reexaminations involving the ‘133 patent.
5.	Related Reissue Applications: Based upon review of the file record the Examiner finds that there are no related reissue applications for reissue of the ‘133 Patent. 
6.	Terminal Disclaimers:  The Examiner acknowledges the Feb 2021 Terminal Disclaimers.  Additionally, the Examiner notes that the file record indicates the Feb 2021 Terminal Disclaimers have been approved.   

VI. Terms Applied
	PHOSITA -	Person Having Ordinary Skill in the Art
BRI -	Broadest Reasonable Interpretation
Original Application – The prosecution record of the application that issued as the patent for which the reissue application was filed, including the applications in the patent family’s entire prosecution history. See MPEP §1412.02.

VII. Statutes Referenced In This Office Action
A)	35 U.S.C. § 112
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112 ¶ (f):

An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


B)	35 U.S.C. § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


VIII. Objection to Specification
(Withdrawn)
The objection to amendment to the specification submitted August 17, 2020 (“Aug 2020 Spec Amendment”) is withdrawn.  Applicant has submitted the Feb 2021 Spec Amendment overcoming the objections by: (1) Underlining the amendments to the specification and (2) providing a description of support for the amendment in the Feb 2021 Remarks. Because Applicant submitted the Feb 2021 Spec Amendment with proper underlining and remarks and a description of support, the objection is withdrawn.  
	 
  
IX. Drawings Objections
(Withdrawn)
The objection to the drawings submitted Aug 17, 2020 (“Aug 2020 Drawings”) is withdrawn. Applicant has submitted the Feb 2021 Drawings overcoming the objections by: (1) by submitting the prior versions of drawings that are the same and marking the new/added drawings as new sheets; (2) explaining where the drawings are supported in the Feb 2021 Remarks. Because Applicant submitted the Feb 2021 Drawings with proper markings and a description of support, the objection is withdrawn.
  
X. Claim Objections
(Withdrawn)
The Feb 2021 Claims were submitted with improper markings. However the Examiner has made an amendment  noted above to correct those markings. Accordingly the objection is withdrawn. 

XI. Non Statutory Double Patenting
(Withdrawn) 
	The non statutory double patenting rejection, set forth in the Nov 2020 Final Action is Withdrawn. As noted above the Feb 2021 Terminal Disclaimers have been submitted and approved. Accordingly the double patenting rejection set forth in the Nov 2020 Final Action is withdrawn.     

XII. Recapture 
(Withdrawn) 
The rejection of the claims under 35 U.S.C. §251 as attempting to recapture material surrendered during the prosecution of the Original Application for the ‘133 patent is withdrawn. Applicant in the Aug 2020 Claims amended the claims to include the matter surrendered during prosecution of the Original Application for the ‘133 Patent. 
Additionally the Examiner finds that the Feb 20201 Claims retain the surrender generating limitations. As noted above the Examiner amendment only corrects formatting issued to comply with MPEP §1453 without changing content. Accordingly after Examine amendment the surrender generating limitations are still retained.   
Because the claims include the matter surrendered during prosecution of the Original Application for the ‘133 Patent and because the claims while broader in some respects do not violate the recapture rule the rejection for recapture is withdrawn.    

XIII. Claim Interpretation
(Maintained)
During examination, claims are given the broadest reasonable interpretation consistent with the specification and limitations in the specification are not read into the claims. See MPEP § 2111 et seq.

A)	Lexicographic Definitions  
A first exception, albeit optional, to the broadest reasonable interpretation standard occurs when there is lexicographic definition in the specification.  
After careful review of the original specification and unless expressly noted otherwise by the Examiner the Examiner cannot locate any other lexicographic definitions in the original specification with the required clarity, deliberateness, and precision.  Because the Examiner cannot locate any other lexicographic definitions in the original specification with the required clarity, deliberateness, and precision the Examiner concludes that for terms other than those above the Patent Owner is not their own lexicographer. See MPEP § 2111.01 IV.

B)	'Sources' for the 'Broadest Reasonable Interpretation' 
For terms not lexicographically defined by Applicant, the Examiner hereby adopts the following interpretations under the broadest reasonable interpretation standard.  In other words, the Examiner has provided the following interpretations simply as express notice of how he is interpreting particular terms under the broadest reasonable interpretation standard.  Additionally, these interpretations are only a guide to claim terminology since claim terms must be interpreted in context of the surrounding claim language.1   In accordance with In re Morris, 127 F.3d 1048, 1056, 44 USPQ2d 1023, 1029 (Fed. Cir. 1997), the Examiner points to these other “sources” to support his interpretation of the claims.  Finally, the following list is not intended to be exhaustive in any way:
1.	Computer: “Any machine that does three things: accepts structured input, processes it according to prescribed rules, and produces the results as output. . . ” (Microsoft Press Computer Dictionary, 2nd Edition, Microsoft Press, Redmond, WA, 1994).
2.	Controller: A device that controls the operation of another device by relaying information to that device, the controller is potentially a processor or computer. See “Newton’s Telecom Dictionary. 14th Expanded Edition, Telecom Books, October 1998,” describing a controller as a device that controls another device by relaying information, and also describing the most common form of controller as being a computer.
3.	Processor:  "1: one that processes 2. (a) A computer (b) the part of a computer system that operates on data – called also a central processing unit 3: a computer program (as a compiler) that puts another program into a form acceptable to the computer." Microsoft Press Computer Dictionary, 2nd Edition, Microsoft Press, Redmond, WA, 1994.
4.	Processing:  "Manipulation of data within a computer system. Processing is the vital step between receiving data (input) and producing results (output) – the task for which computers are designed." Microsoft Press Computer Dictionary, 2nd Edition, Microsoft Press, Redmond, WA, 1994.2

C)	35 U.S.C. §112 ¶ (f) pre AIA  ¶ 6
A second exception is when a claimed phrase is interpreted in accordance with 35 U.S.C. § 112 6th paragraph (“§ 112 ¶ 6”). See MPEP § 2181 et seq.  To invoke § 112 ¶ 6, a claimed phrase must meet the three prong analysis (“3 Prong Analysis”) as set forth in MPEP § 2181 (I).  
The following is a quotation of pre-AIA  § 112 ¶ 6:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

	The Examiner has evaluated the claims and finds the following: 
I.	The Examiner finds that claim 23 does not have any phrases that invoke 35 U.S.C. §112 6th Paragraph. For support of this position the Examiner notes the following: 
Claims 23 does not recite “means for” or "step for.” In addition these claims do not recite any structural generic placeholder for “means for” nor any generic place holders for "step for.”  Therefore claim 23 fails Prong (A) as set forth in MPEP §2181 I. Because claims 23 fail Prong (A) as set forth in MPEP §2181 I., the Examiner concludes that claims 23 does not invoke 35 U.S.C. §112, 6th paragraph. See also Ex parte Miyazaki, 89 USPQ2d 1207, 1215-16 (B.P.A.I. 2008) (precedential).
II)	The Examiner finds that the following phrases, from independent claims 1, 18, 19, 21, 30 and 31 will be first identified and then analyzed using the MPEP’s 3 Prong Analysis to determine if the claimed phrases invoke § 112 ¶ 6.  If a phrase invokes § 112 ¶ 6, the corresponding structure will also be determined.
See MPEP §2181 and Williamson v. Citrix Online, L.L.C., 115 USPQ2d 1105, 1112 (Fed. Cir. 2015).
	In the following analysis of the Functional Phrases the Examiner notes: 
“In assessing whether the claim limitation is in means-plus-function format, we do not merely consider the introductory phrase (e.g., ‘mechanical control assembly’) in isolation, but look to the entire passage including functions performed by the introductory phrase. [Emphasis added.]” 
-	MTD Prods. Inc. v. Iancu, 933 F.3d 1336, 1342 (Fed. Cir. 2019).

Functional Phrase #1: “Traffic Detection Function (TDF) module to monitor cellular traffic associated with a cellular subscriber device, and to generate application detection output indicative of an application used by the cellular subscriber device,” as recited in claim 1 lines 2-4 (Functional Phrase #1 or FP#1).
Functional Phrase #2: “an application-based charging module to generate, based on the application detection output of said TDF module, application-based charging data related to said cellular subscriber device,” as recited in claim 1 lines 5-7 (Functional Phrase #2 or FP#2).
Functional Phrase #3:  “a Policy Charging and Enforcement Function (PCEF) module to enforce one or more charging rules that are Service Data Flow (SDF) based and are related to said cellular subscriber device,” as recited in claim 1 lines 8-10 (Functional Phrase #2 or FP#2).
Functional Phrase #4:  “an SDF-based charging module to generate SDF-based charging data related to said cellular subscriber device” as recited in claim 1 lines 11-12 (Functional Phrase #4 or FP#4). 
Functional Phrase #5:  “a charging correlator module to identify a potential over-charging due to an overlap between the application-based charging data and the SDF-based charging data” as recited in claim 1 lines 13-14 (Functional Phrase #5 or FP#5).
Functional Phrase #6: “Traffic Detection Function (TDF) module, monitoring cellular traffic associated with a cellular subscriber device, and generating application detection output indicative of an application used by the cellular subscriber device,” as recited in claim 18 lines 2-4 (Functional Phrase #6 or FP#6).
Functional Phrase #7: “application-based charging module, generating, based on the application detection output of said TDF module, application-based charging data related to said cellular subscriber device,” as recited in claim 18 lines 5-7 (Functional Phrase #7 or FP#7).
Functional Phrase #8:  “Policy Charging and Enforcement Function (PCEF) module, enforcing one or more charging rules that are Service Data Flow (SDF) based and are related to said cellular subscriber device,” as recited in claim 18 lines 8-10 (Functional Phrase #8 or FP#8).
Functional Phrase #9:  “SDF-based charging module, generating SDF-based charging data related to said cellular subscriber device” as recited in claim 18 lines 11-12 (Functional Phrase #9 or FP#9). 
Functional Phrase #10:  “charging correlator module, identifying a potential over-charging due to an overlap between the application-based charging data and the SDF-based charging data” as recited in claim 18 lines 13-14 (Functional Phrase #10 or FP#10).
Functional Phrase #11:  “one or more processors . . . cause the apparatus to: generate application detection output indicative of an application used by a cellular subscriber device; generate, based on the application detection output, application-based charging data related to the cellular subscriber device; enforce one or more charging rules that are service data flow (SDF) based and are related to the cellular subscriber device; generate SDF-based charging data related to the cellular subscriber device; and identify a potential over-charging due to an overlap between the application based charging data and the  SDF-based charging data” as recited in claim 19 lines 2-12 (Functional Phrase #11 or FP#11).
Functional Phrase #12:  “one or more processors . . . cause the apparatus to: monitor cellular traffic associated with a cellular subscriber device; based on the monitored cellular traffic, generate application detection output indicative of an application used by the cellular subscriber device; enable application-based charging of the cellular subscriber device based on the application detection output and based on one or more application-based charging rules, enforce one or more charging rules that are Service Data Flow (SDF) based and are related to the cellular subscriber device; generate SDF-based charging data related to the cellular subscriber device; and identify a potential over-charging due to an overlap between the application-based charging data and the SDF-based charging data” as recited in claim 21 lines 2-14 (Functional Phrase #12 or FP#12).
Functional Phrase #13:  “one or more processors . . . cause the apparatus to: monitor cellular traffic associated with a cellular subscriber device; generate application detection output indicative of an application used by the cellular subscriber device; generate, based on the application detection output, application-based charging data related to the cellular subscriber device; enforce one or more charging rules that are Service Data Flow (SDF) based and are related to the cellular subscriber device; generate SDF-based charging data related to the cellular subscriber device; and charge based on an overlap between the application-based charging data and the SDF-based charging data” as recited in claim 30 lines 2-14 (Functional Phrase #13 or FP#13). 
Functional Phrase #14:  “one or more processors . . . cause the apparatus to: monitor cellular traffic associated with a cellular subscriber device; generate application detection output indicative of an application used by the cellular subscriber device; set a value of a parameter indicating which of one or more charging rules to apply; enforce the one or more charging rules that are Service Data Flow (SDF) based and are related to the cellular subscriber device; generate SDF-based charging data related to the cellular subscriber device; and identify a potential over-charging due to an overlap between the SDF-based charging data and the application-based charging data related to the cellular subscriber device and based on the application detection output” as recited in claim 31 lines 2-13 (Functional Phrase #14 or FP#4).

a)	3-Prong Analysis Prong (A): 
In accordance with the MPEP, Prong (A) requires: 
(A)  the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function ....

MPEP § 2181 I. — Prong (A). 
As an initial matter, the Examiner finds that Functional Phrase #1-14 do not use the phrase “means for.”  The issue arising under Prong (A) then becomes whether or not the claimed “Traffic Detection Function (TDF) module,” “an application-based charging module” “Policy Charging and Enforcement Function (PCEF) module” “SDF-based charging module” “charging correlator module” and “one or more processors” are structures defined to have the associated function and/or are inherently known to have the associated function. Or, are the terms being applied as generic placeholders for the phrase ‘means for,’ i.e., being applied as a generic means for performing the function. See MPEP 2181 I (C).
First, the Examiner has reviewed the specification and concludes that the specification does not provide a description sufficient to inform a PHOSITA that the terms “Traffic Detection Function (TDF) module,” “an application-based charging module” “Policy Charging and Enforcement Function (PCEF) module” “SDF-based charging module” “charging correlator module” and “one or more processors” (alone) denotes sufficient structure to perform the claimed function.  For example, as noted above the Examiner finds insufficient evidence that the specification lexicographically defines the terms as having the function. Nor does the specification state that the terms are known in the art as having the associated function.  At best, from the ‘133 patent specification, for example at Figure 1B and at C5:L40-67, C6:L1-5, C10:L20-67, and C12:L60-67 the Examiner finds that the terms are referring to standard mobile network servers depicted blocks in Figure 1B and formed from standard computers or processors. However the Examiner finds that a PHOSITA understands that standard mobile network servers formed from standard computers or processors (by themselves), cannot perform the entire claim function. Other structural elements are needed. 
Second, the Examiner has reviewed both general dictionaries and subject matter specific dictionaries for evidence to establish that the terms “Traffic Detection Function (TDF) module,” “an application-based charging module” “Policy Charging and Enforcement Function (PCEF) module” “SDF-based charging module” “charging correlator module” and “one or more processors” (alone) has achieved recognition as noun denoting sufficient structure to perform the entire claimed function.  In fact, the Examiner finds insufficient evidence that the terms are listed in any general dictionaries and subject matter specific dictionaries as a device or any other type of structure with the associated function. The best the Examiner can find in light of the description disclosed in the ‘133 patent stating that the terms are computers or processors is that the terms represent standard computers or processors. As noted above the terms “computer” or “processor,” have a meaning of a standard hardware circuit such as computer or the CPU in a computer with the function of receiving data (input) and producing results. See Examiner Sources for BRI above “Section XVI (B), titled “sources for broadest reasonable interpretation.” However a PHOSITA understands that a standard processor such as a computer or CPU in a computer (alone) cannot perform the claimed function. Other structural elements are needed.   
Finally, the Examiner has reviewed the prior art of record for evidence that terms have an art-recognized structure to perform the claimed function.  Based upon a review of the prior art now of record, the Examiner is unable to locate sufficient evidence to establish that the terms have an art-recognized structure to perform the claimed function. For example, Fernandez Alonso Susana (U.S. 20130054800) at Par [0007] to [0012] and Par [0063] and Hurtta (US 2006/0111077) at Par [0049] describes the terms as standard mobile network servers formed from processors or computers.  However a PHOSITA understands that a standard mobile network servers formed from processors or computers (alone) cannot perform the entire claimed function. Other structural elements are needed.  
Accordingly the Examiner concludes that the phrases “Traffic Detection Function (TDF) module,” “an application-based charging module” “Policy Charging and Enforcement Function (PCEF) module” “SDF-based charging module” “charging correlator module” and “one or more processors” as set forth in Functional Phrase #1 to Functional Phrase #14, above, are being used as a generic term for a structure performing the function, and therefore a place holder for the phrase "means for" performing the recited function.  Because terms are merely a generic placeholder having no specific structure associated therewith, the Examiner concludes that Functional Phrase #1 to Functional Phrase #14 meet invocation Prong (A).

b)	3-Prong Analysis Prong (B):
In accordance with the MPEP prong (B) requires:  
(B) the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that” ....

MPEP § 2181 I. — Prong (B).
Based upon a review of the claims, the Examiner finds that the function associated with Functional Phrase #1 through Functional Phrase #14 are as follows:  

Function of Functional Phrase #1: “Traffic Detection Function (TDF) module to monitor cellular traffic associated with a cellular subscriber device, and to generate application detection output indicative of an application used by the cellular subscriber device.” 
Functional Phrase #2: “an application-based charging module to generate, based on the application detection output of said TDF module, application-based charging data related to said cellular subscriber device.” 
Function of Functional Phrase #3:  “a Policy Charging and Enforcement Function (PCEF) module to enforce one or more charging rules that are Service Data Flow (SDF) based and are related to said cellular subscriber device.” 
Function of Functional Phrase #4:  “an SDF-based charging module to generate SDF-based charging data related to said cellular subscriber device.” 
Function of Functional Phrase #5:  “a charging correlator module to identify a potential over-charging due to an overlap between the application-based charging data and the SDF-based charging data.” 
Function of Functional Phrase #6: “Traffic Detection Function (TDF) module, monitoring cellular traffic associated with a cellular subscriber device, and generating application detection output indicative of an application used by the cellular subscriber device.” 
Function of Functional Phrase #7: “application-based charging module, generating, based on the application detection output of said TDF module, application-based charging data related to said cellular subscriber device.” 
Function of Functional Phrase #8:  “Policy Charging and Enforcement Function (PCEF) module, enforcing one or more charging rules that are Service Data Flow (SDF) based and are related to said cellular subscriber device.” 
Function of Functional Phrase #9:  “SDF-based charging module, generating SDF-based charging data related to said cellular subscriber device.” 
Function of Functional Phrase #10:  “charging correlator module, identifying a potential over-charging due to an overlap between the application-based charging data and the SDF-based charging data.” 
Function of Functional Phrase #11:  “one or more processors . . . cause the apparatus to: generate application detection output indicative of an application used by a cellular subscriber device; generate, based on the application detection output, application-based charging data related to the cellular subscriber device; enforce one or more charging rules that are service data flow (SDF) based and are related to the cellular subscriber device; generate SDF-based charging data related to the cellular subscriber device; and identify a potential over-charging due to an overlap between the SDF-based charging data and the non-application-based charging data.” 
Function of Functional Phrase #12:  “one or more processors . . . cause the apparatus to: monitor cellular traffic associated with a cellular subscriber device; based on the monitored cellular traffic, generate application detection output indicative of an application used by the cellular subscriber device; enable application-based charging of the cellular subscriber device based on the application detection output and based on one or more application-based charging rules, enforce one or more charging rules that are Service Data Flow (SDF) based and are related to the cellular subscriber device; generate SDF-based charging data related to the cellular subscriber device; and identify a potential over-charging due to an overlap between the application-based charging data and the SDF-based charging data.” 
Function of Functional Phrase #13:  “one or more processors . . . cause the apparatus to: monitor cellular traffic associated with a cellular subscriber device; generate application detection output indicative of an application used by the cellular subscriber device; generate, based on the application detection output, application-based charging data related to the cellular subscriber device; enforce one or more charging rules that are Service Data Flow (SDF) based and are related to the cellular subscriber device; generate SDF-based charging data related to the cellular subscriber device; and charge based on an overlap between the application-based charging data and the SDF-based charging data.” 
Function of Functional Phrase #14:  “monitor cellular traffic associated with a cellular subscriber device; generate application detection output indicative of an application used by the cellular subscriber device; set a value of a parameter indicating which of one or more charging rules to apply; enforce the one or more charging rules that are Service Data Flow (SDF) based and are related to the cellular subscriber device; generate SDF-based charging data related to the cellular subscriber device; and identify a potential over-charging due to an overlap between the SDF-based charging data and the application-based charging data related to the cellular subscriber device and based on the application detection output.” 

Because Functional Phrase #1 to Functional Phrase #14 include the functions expressly noted above, the Examiner concludes that Functional Phrase #1 to Functional Phrase #14 meet invocation Prong (B).  Additionally, the Examiner notes that because nothing in the written description contradicts the plain language describing this function, the function within Functional Phrase #1 to Functional Phrase #14 will have their ordinary and accustomed meaning.
c)	3-Prong Analysis: Prong (C)
In accordance with the MPEP, Prong (C) requires:
(C) the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.

MPEP § 2181 (I) — Prong (C)

Based upon a review of the entire Functional Phrase #1 to Functional Phrase #14, the Examiner finds that the Functional Phrases do not contain sufficient structure for performing the entire claimed function that is set forth in those functional phrases.   In fact, the Examiner finds that Functional Phrase #1 to Functional Phrase #14 recite very little structure (if any) for performing the claimed function.
Because Functional Phrase #1 to Functional Phrase #14 do not contain sufficient structure for performing the entire claimed function, the Examiner concludes that Functional Phrase #1 to Functional Phrase #14 meet invocation Prong (C).
Because Functional Phrase #1 to Functional Phrase #14 meet the 3 Prong Analysis as set forth in MPEP §2181 I., the Examiner concludes that Functional Phrase #1 to Functional Phrase #14 invoke 35 U.S.C. §112 ¶ (f) pre AIA  ¶ 6.

d)	Corresponding Structure for Functional Phrase #1 to Functional Phrase #14. 
For Functional Phrase #1 and Functional Phrase #6:  Based upon a review of the original disclosure, the Examiner finds that the corresponding structure for Functional Phrase #1 is a computer system or server applied to realize a Traffic Detection Function 115, Figure 1A, 1B, Figure 1 with processors, such as a general processor, or microprocessor connected to and working with memory (See 133 Patent C5:L40-67 and C6:L1-22). The memory holding instructions generally described as steps 201, 203, Figure 2A, steps, Steps 301, 303 Figure 3A, steps 401, 403 Figure 4A, steps 501, 503 Figure 5 or steps 601, 603 figure 6 including performing steps 225, 227 Figure 2G or steps 229, 231 Figure 2H. The Examiner also finds that to realize the steps more specific underlying instructions are necessary to realize to realize an application identifier module. For example the underlying steps described in the ‘133 Patent specification to perform deep packet inspection as described in the ‘133 Patent at C1:L5-20 and the specification of US 2012/02203303 (“330 Pub”) as steps 1b, 4-6 Figure 2 and described in Par [0047] to Par [0050] of the ‘330 Pub. The processor is thereby a specialized programmed processor operating according to the instructions.    

For Functional Phrase #2 and Functional Phrase #7:  Based upon a review of the original disclosure, the Examiner finds that the corresponding structure for Functional Phrase #2 is a computer system or server applied to realize a application base charging module 182, Figure 1A, 1B, with processors, such as a general processor, or microprocessor connected to and working with memory (See 133 Patent C5:L40-67 and C6:L1-5, C10:L26-37). The memory holding instructions generally described as steps 205 Figure 2A and including more specific instructions to realize and application based charging module and performing application charging base upon identifiers received from the TDF and perform charging steps as described in the specification of the ‘330 Pub at Par [0071] to Par [0083], Par [0101] Par [0139] and Par [0142]. The processor is thereby a specialized programmed processor operating according to the instructions.
For Functional Phrase #3 and Functional Phrase #8:  Based upon a review of the original disclosure, the Examiner finds that the corresponding structure for Functional Phrase #3 is a computer system or server applied to realize policy charging and enforcement function module (PCEF) 151, Figure 1A, 1B, with processors, such as a general processor, or microprocessor connected to and working with memory (See 133 Patent C5:L40-67 and C6:L1-5, C10:L26-37). The memory holding instructions generally described in the ‘133 Patent as steps 207-211 Figure 2A, receiving part of steps 227, 231 Figure 2G and including more specific instructions to perform the receiving part of step 211 Figure 2A, including more specific underlying steps described in the ‘133 Patent at C4:L34-67, C7:L37-67, C8:L15-67, C11:L60-C12:L7 and more specific underlying steps described in US 2012/0220330 (“330 Pub”) steps 8-14, Figure 2 described in the ‘330 Pub  at Par [0111] to Par [0117]. The processor is thereby a specialized programmed processor operating according to the instructions.
For Functional Phrase #4 and Functional Phrase #9:  Based upon a review of the original disclosure, the Examiner finds that the corresponding structure for Functional Phrase #4 is a computer system or server applied to realize a service data flow based charging module (SDF-based charging module) 181, Figure 1A, 1B, with processors, such as a general processor, or microprocessor connected to and working with memory (See 133 Patent C5:L40-67 and C6:L1-5, C10:L26-67, C12:L1-45). The memory holding instructions generally described in the ‘133 Patent as step 211 Figure 2A and including more specific instructions to perform the receiving part of step 211 Figure 2A, including more specific underlying steps to realize receiving criteria for service data flow charging from the PCEF, and determine the service data flows to be measure or non deducible data flow units, and set values for the service data flow units to be charged, Figures 2B, Figure 2C, 2E, 2F, described in the ‘133 Patent at C4:L34-67, C5:L30-53, C12:L53 to C13:L 40 more specific underlying steps described in US 2012/0220330 (“330 Pub”) steps 10-11, Figure 2 described in the ‘330 Pub  at Par [0111] to Par [0117]. The processor is thereby a specialized programmed processor operating according to the instructions.
For Functional Phrase #5 and Functional Phrase #10:  Based upon a review of the original disclosure, the Examiner finds that the corresponding structure for Functional Phrase #4 is a computer system or server or algorithm applied within the PCRF or as an algorithm or standalone computer applied to realize charging correlation module 161, Figure 1A, 1B, with processors, such as a general processor, or microprocessor connected to and working with memory (See 133 Patent C5:L40-67 and C6:L1-5, C10:L39-67, C11:L1-23). The memory holding instructions generally described in the ‘133 Patent as step 213 Figure 2A and including more specific instructions to perform the receiving information and transmitting information, including usage information and charging reports of step 233, 235, 237, 243 Figures 2I, 2J, 2K, 2M, as described in the ‘133 Patent at C10:L26-67, and C11:L1-67 and C12:L39-67 to C13:L1-40.  The processor is thereby a specialized programmed processor operating according to the instructions.
For Functional Phrase #11, Functional Phrase #12 and Functional Phrase #13:  
Based upon a review of the original disclosure, the Examiner finds that the corresponding structure for Functional Phrase #11, Functional Phrase #12 and Functional Phrase #13 is a computer system or server with algorithm applied to realize a PCRF 111, TDF 115 or PCEF 151 Figure 1A, 1B, with processors, such as a general processor, or microprocessor connected to and working with memory (See 133 Patent C5:L40-67 and C6:L1-5, C12:L39-54). The memory holding instructions generally described in the ‘133 Patent as steps 301-311, Figure 3A and step 313 Figure 3B or steps 401-409, 411-413 Figure 4A and Figure 4B or steps 501 to 511, Figure 5, and including more specific instructions described in the ‘133 Patent and the ‘330 Pub discussed above for each of Functional Phrases #1 to Functional Phrases #10 above.  
For Functional Phrase #14:  
Based upon a review of the original disclosure, the Examiner finds that the corresponding structure for Functional Phrase #14 is a computer system or server with algorithm applied to realize a PCRF 111, TDF 115 or PCEF 151 Figure 1A, 1B, with processors, such as a general processor, or microprocessor connected to and working with memory (See 133 Patent C5:L40-67 and C6:L1-5, C12:L39-54). The memory holding instructions generally described in the ‘133 Patent as steps 601-611, Figure 6 and including more specific instructions described in the ‘133 Patent and the ‘330 Pub discussed above for each of Functional Phrases #1 to Functional Phrases #10 above.

III)	The Examiner finds that the following phrases, from dependent claims 2-11 and 13-14 will be first identified and then analyzed using the MPEP’s 3 Prong Analysis to determine if the claimed phrases invoke § 112 ¶ 6.  If a phrase invokes § 112 ¶ 6, the corresponding structure will also be determined.
See MPEP §2181 and Williamson v. Citrix Online, L.L.C., 115 USPQ2d 1105, 1112 (Fed. Cir. 2015).

Functional Phrase #15: “an Application Detection and Control (ADC) module, associated with said TDF module, to generate an ADC rule indicating an identity of said application used by the cellular subscriber device” as recited in claim 2 lines 1-4 (Functional Phrase #15 or FP#15).  

Functional Phrase #16: “a Policy and Charging Rules Function (PCRF) to set a value of a Charging Method parameter indicating whether application-based charging or SDF-based charging is to be used in association with cellular traffic of said application used by said cellular subscriber device” as recited in claim 3 lines 1-4 (Functional Phrase #16 or FP#16).

Functional Phrase #17: “a Policy and Charging Rules Function (PCRF) to set a value of a Measurement Method parameter indicating a method of measurement for charging to be used in association with cellular traffic of said application used by said cellular subscriber device, wherein said value of the Measurement Method parameter indicates to measure charging in accordance with a charging method selected from the group consisting of: a charging method based on volume of transferred data, a charging method based on duration of transferred transfer, a charging method based on both duration and volume of transferred data, and an event-based charging method” as recited in claim 4 lines 1-8 (Functional Phrase #17 or FP#17).
Functional Phrase #18: “a Policy and Charging Rules Function (PCRF) to set a value of a Service Identifier Level Reporting parameter indicating whether separate usage reports are required to be generated for a current Service Identifier associated with said application used by said cellular subscriber device.” as recited in claim 5 lines 1-4 (Functional Phrase #18 or FP#18).
Functional Phrase #19: “a Policy and Charging Rules Function (PCRF) set a value of a Service Identifier parameter identifying said application used by said cellular subscriber device, wherein said Service Identifier parameter and a rating group value is utilized via Multiple Services Credit Control (MSCC) per application for application-based charging” as recited in claim 6 lines 1-5 (Functional Phrase #19 or FP#19).
Functional Phrase #20: “a Policy and Charging Rules Function (PCRF) to set a value of a Charging Key parameter indicating a charging tariff to be applied if SDF-based charging is to be performed” as recited in claim 7 lines 1-3 (Functional Phrase #20 or FP#20);
Functional Phrase #21: “a Generic Tunneling Protocol (GTP) encapsulator to mark in downlink direction, within a GTP extension header, an application type associated with cellular traffic transferred in said downlink direction” as recited in claim 8 lines 1-3 (Functional Phrase #21 or FP#21).
Functional Phrase #22: “a reflective QoS module to determine, based on said GTP extension header, which cellular packets belong to said application type and to avoid double-counting of said cellular packets in both SDF-based charging and application-based charging” as recited in claim 8 lines 4-7 (Functional Phrase #22 or FP#22). 
Functional Phrase #23: “a Differentiated Services Code Point (DSCP) marking module to mark Internet Protocol (IP) headers of cellular packets that belong to said application used by the cellular subscriber device, as cellular packets that belong to said application,” as in claim 9 lines 1-4 (Functional Phrase #23 or FP#23). 
Functional Phrase #24: “a reflective QoS module to determine, based on said IP headers marked by said DSCP marking module, which cellular packets belong to said application and to avoid double-counting of said cellular packets in both SDF-based charging and application-based charging” as recited in claim 9 lines 5-8 (Functional Phrase #24 or FP#24).
Functional Phrase #25: “a charging method selector to selectively activate or deactivate an application-based charging module and an SDF-based charging module to prevent over-charging due to an overlap between the application-based charging data and the SDF-based charging data” as recited in claim 10 lines 2-3 (Functional Phrase #25 or FP#25)
Functional Phrase #26: “a packet count adjuster to adjust a count of cellular packets transferred to said cellular subscriber device, based on output generated by said charging correlator module, to prevent over-charging due to overlap between the application-based charging data and the SDF-based charging data” as recited in claim 11 lines 2-5 (Functional Phrase #26 or FP#26)
Functional Phrase #27: “a Policy and Charging Rules Function (PCRF) to generate a charging rule in accordance with subscriber data, and to send said charging rule to the TDF module; wherein the TDF module is to apply said charging rule within an application-based charging operation” as recited in claim 13 lines 1-4 (Functional Phrase #27 or FP#27).
Functional Phrase #28: “a Policy and Charging Rules Function (PCRF) to provide to the TDF module all downlink-direction SDFs that are covered by at least one Policy Charging and Control (PCC) rule” as recited in claim 14 lines 1-4 (Functional Phrase #28 or FP#28).
a)	3-Prong Analysis Prong (A): MPEP § 2181 I. — Prong (A). 
As an initial matter, the Examiner finds that Functional Phrase #15-28 do not use the phrase “means for.”  The issue arising under Prong (A) then becomes whether or not the claimed “an Application Detection and Control (ADC) module” “a Policy and Charging Rules Function (PCRF)” “Generic Tunneling Protocol (GTP) encapsulator” “reflective QoS module” “Differentiated Services Code Point (DSCP) marking module” “charging method selector” and “a packet count adjuster” are structures defined to have the associated function and/or are inherently known to have the associated function. Or, are the terms being applied as generic placeholders for the phrase ‘means for,’ i.e., being applied as a generic means for performing the function. See MPEP 2181 I (C).
First, the Examiner has reviewed the specification and concludes that the specification does not provide a description sufficient to inform a PHOSITA that the terms “an Application Detection and Control (ADC) module” “a Policy and Charging Rules Function (PCRF)” “Generic Tunneling Protocol (GTP) encapsulator” “reflective QoS module” “Differentiated Services Code Point (DSCP) marking module” “charging method selector” and “a packet count adjuster” (alone) denotes sufficient structure to perform the claimed function.  For example, as noted above the Examiner finds insufficient evidence that the specification lexicographically defines the terms as having the function. Nor, does the specification state that the terms are known in the art as having the associated function.  At best, from the ‘133 patent specification, for example at Figure 1B and at C5:L40-67, C6:L1-5, C10:L20-67, and C12:L60-67 the Examiner finds that the terms are referring to standard mobile network servers depicted as blocks in Figure 1B and formed from standard computers or processors. However the Examiner finds that a PHOSITA understands that standard mobile network servers formed from standard computers or processors (by themselves), cannot perform the entire claim function. Other structural elements are needed. 
Second, the Examiner has reviewed both general dictionaries and subject matter specific dictionaries for evidence to establish that the terms “an Application Detection and Control (ADC) module” “a Policy and Charging Rules Function (PCRF)” “Generic Tunneling Protocol (GTP) encapsulator” “reflective QoS module” “Differentiated Services Code Point (DSCP) marking module” “charging method selector” and “a packet count adjuster” (alone) has achieved recognition as noun denoting sufficient structure to perform the entire claimed function.  In fact, the Examiner finds insufficient evidence that the terms are listed in any general dictionaries and subject matter specific dictionaries as a device or any other type of structure with the associated function. The best the Examiner can find in light of the description disclosed in the ‘133 patent stating that the terms are computers or processors is that the terms represent standard computers or processors. As noted above the terms “computer” or “processor,” have a meaning of a standard hardware circuit such as computer or the CPU in a computer with the function of receiving data (input) and producing results. See Examiner Sources for BRI above “Section XVI (B), titled “sources for broadest reasonable interpretation.” However a PHOSITA understands that a standard processor such as a computer or CPU in a computer (alone) cannot perform the claimed function. Other structural elements are needed.   
Finally, the Examiner has reviewed the prior art of record for evidence that terms have an art-recognized structure to perform the claimed function.  Based upon a review of the prior art now of record, the Examiner is unable to locate sufficient evidence to establish that the terms have an art-recognized structure to perform the claimed function. For example, Fernandez Alonso Susana (U.S. 20130054800) at Par [0007] to [0012] and Par [0063] and Hurtta (US 2006/0111077) at Par [0049] describes the terms as standard mobile network servers formed from processors or computers.  However a PHOSITA understands that a standard mobile network servers formed from processors or computers (alone) cannot perform the entire claimed function. Other structural elements are needed.  
Accordingly the Examiner concludes that the phrases “an Application Detection and Control (ADC) module” “a Policy and Charging Rules Function (PCRF)” “Generic Tunneling Protocol (GTP) encapsulator” “reflective QoS module” “Differentiated Services Code Point (DSCP) marking module” “charging method selector” and “a packet count adjuster” as set forth in Functional Phrase #15 to Functional Phrase #28, above, are being used as a generic term for a structure performing the function, and therefore a place holder for the phrase "means for" performing the recited function.  Because terms are merely a generic placeholder having no specific structure associated therewith, the Examiner concludes that Functional Phrase #15 to Functional Phrase #28 meet invocation Prong (A).
b)	3-Prong Analysis Prong (B):  MPEP § 2181 I. — Prong (B).
Based upon a review of the claims, the Examiner finds that the function associated with Functional Phrase #15 through Functional Phrase #28 are as follows:  

Function of Functional Phrase #15: “an Application Detection and Control (ADC) module, associated with said TDF module, to generate an ADC rule indicating an identity of said application used by the cellular subscriber device.” 
Function of Functional Phrase #16: “a Policy and Charging Rules Function (PCRF) to set a value of a Charging Method parameter indicating whether application-based charging or SDF-based charging is to be used in association with cellular traffic of said application used by said cellular subscriber device.” 


Function of Functional Phrase #17: “a Policy and Charging Rules Function (PCRF) to set a value of a Measurement Method parameter indicating a method of measurement for charging to be used in association with cellular traffic of said application used by said cellular subscriber device, wherein said value of the Measurement Method parameter indicates to measure charging in accordance with a charging method selected from the group consisting of: a charging method based on volume of transferred data, a charging method based on duration of transferred transfer, a charging method based on both duration and volume of transferred data, and an event-based charging method.” 
Function of Functional Phrase #18: “a Policy and Charging Rules Function (PCRF) to set a value of a Service Identifier Level Reporting parameter indicating whether separate usage reports are required to be generated for a current Service Identifier associated with said application used by said cellular subscriber device.” 
Function of Functional Phrase #19: “a Policy and Charging Rules Function (PCRF) set a value of a Service Identifier parameter identifying said application used by said cellular subscriber device, wherein said Service Identifier parameter and a rating group value is utilized via Multiple Services Credit Control (MSCC) per application for application-based charging.” 
Function of Functional Phrase #20: “a Policy and Charging Rules Function (PCRF) to set a value of a Charging Key parameter indicating a charging tariff to be applied if SDF-based charging is to be performed.” 

Function of Functional Phrase #21: “a Generic Tunneling Protocol (GTP) encapsulator to mark in downlink direction, within a GTP extension header, an application type associated with cellular traffic transferred in said downlink direction.” 
Function of Functional Phrase #22: “a reflective QoS module to determine, based on said GTP extension header, which cellular packets belong to said application type and to avoid double-counting of said cellular packets in both SDF-based charging and application-based charging.” 
Function of Functional Phrase #23: “a Differentiated Services Code Point (DSCP) marking module to mark Internet Protocol (IP) headers of cellular packets that belong to said application used by the cellular subscriber device, as cellular packets that belong to said application.” 
Function of Functional Phrase #24: “a reflective QoS module to determine, based on said IP headers marked by said DSCP marking module, which cellular packets belong to said application and to avoid double-counting of said cellular packets in both SDF-based charging and application-based charging.” 
Function of Functional Phrase #25: “a charging method selector to selectively activate or deactivate an application-based charging module and an SDF-based charging module to prevent over-charging due to an overlap between the application-based charging data and the SDF-based charging data.” 
Function of Functional Phrase #26: “a packet count adjuster to adjust a count of cellular packets transferred to said cellular subscriber device, based on output generated by said charging correlator module, to prevent over-charging due to overlap between the application-based charging data and the SDF-based charging data.” 
Function of Functional Phrase #27: “a Policy and Charging Rules Function (PCRF) to generate a charging rule in accordance with subscriber data, and to send said charging rule to the TDF module; wherein the TDF module is to apply said charging rule within an application-based charging operation.” 
Function of Functional Phrase #28: “a Policy and Charging Rules Function (PCRF) to provide to the TDF module all downlink-direction SDFs that are covered by at least one Policy Charging and Control (PCC) rule.” 
c)	3-Prong Analysis: Prong (C): MPEP § 2181 (I) — Prong (C)
Based upon a review of the entire Functional Phrase #15 to Functional Phrase #28, the Examiner finds that the Functional Phrases do not contain sufficient structure for performing the entire claimed function that is set forth in those functional phrases.   In fact, the Examiner finds that Functional Phrase #15 to Functional Phrase #28 recite very little structure (if any) for performing the claimed function.
Because Functional Phrase #15 to Functional Phrase #28 do not contain sufficient structure for performing the entire claimed function, the Examiner concludes that Functional Phrase #15 to Functional Phrase #28 meet invocation Prong (C).
Because Functional Phrase #15 to Functional Phrase #28 meet the 3 Prong Analysis as set forth in MPEP §2181 I., the Examiner concludes that Functional Phrase #15 to Functional Phrase #28 invoke 35 U.S.C. §112 ¶ (f) pre AIA  ¶ 6.

d)	Corresponding Structure for Functional Phrase #15 to Functional Phrase #28. 
For Functional Phrase #15:  Based upon a review of the original disclosure, the Examiner finds that the corresponding structure for Functional Phrase #15 is a computer system or server applied to realize a Application Detection and Control Rules Function 155, Figure 1B, with processors, such as a general processor, or microprocessor connected to and working with memory (See ‘133 Patent C5:L40-67, C6:L1-22, C6:L39-43 and C7:L1-13). The memory holding instructions generally described as steps 241, 245, Figure 2M. The Examiner also finds that to realize the steps more specific underlying instructions are necessary to realize to realize an application data and control rules module. For example the underlying steps described in the ‘133 Patent specification to perform deep packet inspection as described in the ‘133 Patent at C10:L39-67, C11:L-23 and the specification of US 2012/02203304 (“330 Pub”) as steps 3-9, Figure 2 and described in Par [0104] to Par [0115] of the ‘330 Pub. The processor is thereby a specialized programmed processor operating according to the instructions.    
For Functional Phrase #16 - #20, #27 and #28:  Based upon a review of the original disclosure, the Examiner finds that the corresponding structure for Functional Phrase #16 - #20, #27 and #28 is a computer system or server applied to realize a Policy Charging and Rules Function (PCRF) 111, Figure 1A, 1B, with processors, such as a general processor, or microprocessor connected to and working with memory (See 133 Patent C5:L40-67 and C6:L1-5, C8:L44-65). The memory holding instructions generally described as steps, 215, 217, 219, 221, 223, Figures 2B to 2F and including more specific instructions to realize the PCRF to provide rules by receiving identification of data flows from the Traffic Detection Function, correlating an enforcement model, and  based upon identified service, providing particular rules with charging methods as described in the specification of the ‘133 Patent at C8:L58-67, C9:L1-65 and in the ‘330 Pub at Figure 2, steps 1-4 and 8 with underlying instruction described at Par [0111] to Par [0115] and other places throughout the ‘330 Pub. The processor is thereby a specialized programmed processor operating according to the instructions.
For Functional Phrase #21, #23:  Based upon a review of the original disclosure, the Examiner finds that the corresponding structure for Functional Phrase #21 and #23 is the same as Functional Phrase #1 and Functional Phrase #6 above. For example as noted above the corresponding structure for Functional Phrase #1 and Functional Phrase #6 analyzes service flows based upon deep packet inspection and marking. The Generic Tunneling Protocol (GTP) and Differential Service Code Point Marking (DSCP) are particular types of packet inspection and marking performing the same deep packet inspection however based upon different protocols.    
For Functional Phrase #22, #24:  Based upon a review of the original disclosure, the Examiner finds that the corresponding structure for Functional Phrase #22 and #24 is the same as Functional Phrase #3 and Functional Phrase #8 above. For example as noted above the corresponding structure for Functional Phrase #3 and Functional Phrase #8 is for a Policy Control and Enforcement Function (PCEF) that is enforcing particular charging rules and making decisions on how charging rules will be enforced.  The reflective QOS module performs the same task of avoiding double counting of packets by applying same general steps.
For Functional Phrase #25 and #26:  Based upon a review of the original disclosure, the Examiner finds that the corresponding structure for Functional Phrase #25 and #26 is the same as Functional Phrase #5 and Functional Phrase #10 above. For example as noted above the corresponding structure for Functional Phrase #5 and Functional Phrase #10 is a charging correlator with packet counter adjuster that performs all necessary steps to activate and deactivate the charging functions to avoid overlap.


IV)	Dependent claims 12, 15-17, 20 and 22.
The Examiner concludes that dependent claims 12, 15-17, 20 and 22 modify the function of the Functional Phrases in which dependent clams 12, 15-17, 20 and 22 depend without adding function or structure that significantly changes the analysis of those Functional Phrases. For example dependent claims 12, 15-17, 20 and 22 do not add to the generic place holder, add structures or change the functions such that the claims from which they depend are no longer governed by 35 U.S.C. §112 ¶ (f) pre AIA  ¶ 6. Additionally the functions are not changed such that a different corresponding structure is required.  
Accordingly the Examiner finds that any Modified Functional Phrases formed by dependent claims 12, 15-17, 20 and 22 satisfies prong (A) (B) and (C) the same as that recited for the Functional Phrases above. 
The Examiner finds that the corresponding structure for the Modified Functional Phrases formed by dependent claims 12, 15-17, 20 and 22 would be the same as Functional Phrases above. 

D)	Claim Language Afforded little Patentable Weight
	Language that suggests a feature or step but does not require that feature or step does not limit the scope of a claim under the broadest reasonable claim interpretation. See MPEP 2103(c.) discussing "features that do not require steps or structures," and referencing MPEP 2111.05 "Functional and Nonfunctional Descriptive Matter.”  

E)	Computer Implemented Means-Plus-Function Limitations 
For computer-implemented means-plus-function limitations, a general purpose computer is only sufficient as the corresponding structure for performing a general computing function. When there is a specific function to be performed, it is required that an algorithm for performing the function be disclosed, and the corresponding structure becomes a general purpose computer transformed into a special purpose computer by programming the computer to perform the disclosed algorithm. The specification must explicitly disclose the algorithm for performing the claimed function, and simply reciting the claimed function in the specification will not be a sufficient disclosure for an algorithm which, by definition, must contain a sequence of steps.  See MPEP § 2181(II) (B).
As noted in the MPEP:
An algorithm is defined, for example, as “a finite sequence of steps for solving a logical or mathematical problem or performing a task.” Microsoft Computer Dictionary, Microsoft Press, 5th edition, 2002. Applicant may express the algorithm in any understandable terms including as a mathematical formula, in prose, in a flow chart, or in any other manner that provides sufficient structure. [Citations and select quotations omitted.]
-	MPEP 2181 II B. Rev. 08.2017, January 2018.

F)	Conclusion Claim Interpretation 
Accordingly, because of the Examiners’ findings above that Applicant is not his own lexicographer and for functional phrases that invoke 35 U.S.C. §112 ¶ (f) pre AIA  ¶ 6 those phrases will be interpreted based upon the corresponding structure, outline above.  
In addition any claim terms and phrases that do not invoke 35 U.S.C. §112 ¶ (f) pre AIA  ¶ 6, will be given the broadest reasonable interpretation consistent with the specification since patentee has an opportunity to amend claims. See MPEP §2111, MPEP §2111.01 and In re Yamamoto et al., 222 USPQ 934 (Fed. Cir. 1984). 
 Under a broadest reasonable interpretation, words of the claim must be given their plain meaning, unless such meaning is inconsistent with the specification. See MPEP 2111.01(I).  
It is further noted it is improper to import claim limitations from the specification, i.e., a particular embodiment appearing in the written description may not be read into a claim when the claim language is broader than the embodiment. See MPEP 2111.01(II).
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

XIV. Rejections – 35 U.S.C. §112 First Paragraph
(Withdrawn)
The rejections of the Aug 2020 Drawing submissions and the Aug 2020 Specification are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement are withdrawn. Applicants has provided the Feb 2021 Remarks discussing the sections that support the Feb 2021 Drawings and Feb 20201 Specification Amendments. Accordingly the rejections under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph are withdrawn.   

XV. Prior Art Rejections
(Withdrawn)
The rejections of claims 23, 24 and 27 under pre-AIA  35 U.S.C. 103(a) as being un-patentable over Cutler et al. (US 2011/0202485) in view of Koskinen et al. (US 2008/0056304) are withdrawn. The Feb 2021 Response cancels claim 27 and 28 and incorporates those claims into independent claims 27. In the last office action claim 28 was objected to as allowable if included in claim 27 in the last office action. Because claim 28 is now incorporated into claim 27 the prior art rejections are withdrawn.   

XVI. Response to Argument
	In the Feb 2021 Response, the Applicant argues the double patenting rejections, the 112 (a)/first paragraph rejections and the 103 rejections. However as noted above, those rejections have been overcome.  

XVII. Allowable Matter
Claims 1-21, 30 and 31 are allowable over the prior. 
Regarding Claims 1, 18, 19, 21, 30 and 31:  The prior art of record does not teach the corresponding structures identified above under 35 U.S.C. §112 sixth paragraph. For example the prior art of record does not teach corresponding structures for FP#5, FP#10, FP#11, FP#12, FP#13 and FP#14 that would receive the application detection outputs, receive the SDF base charging data, and identify the overlap in charging between the SDF-based charging data and the application based charging data by applying the underlying algorithms of those structures in context of the other corresponding structures of the claims.  

Regarding claim 23: The prior art or record does not teach, in context of the other claim elements of claim 23 the following: “performing an enforcement action with regard to at least some packets, that are transported to or from the cellular subscriber device, based on the application detection output that is indicative of the application used by the cellular subscriber device, wherein the enforcement action comprises switching off charging for the SDF-based charging data,” as in claim 23 lines 12-16.

Regarding dependent claims 2-17, 20 and 24: These claims are allowed based upon their dependency on allowed base claims. 

XVIII. Conclusion
Claims 1-24, 30 and 31 are allowed over the prior art of record.  
Applicant is reminded of the obligation apprise the Office of any prior or concurrent proceedings in which the ‘133 patent is or was involved, such as interferences or trials before the Patent Trial and Appeal Board, reissues, reexaminations, or litigations and the results of such proceedings.
In accordance with MPEP § 1406, the Examiner has reviewed and considered the prior art cited or ‘of record’ in the original prosecution of the ‘133 patent.  Applicant(s) are reminded that a listing of the information cited or ‘of record’ in the original prosecution of the ‘133 patent need not be resubmitted in this reissue application unless Applicant(s) desire the information to be printed on a patent issuing from this reissue application.
	Applicant is further reminded of the continuing obligation under 37 C.F.R. §1.56 to timely apprise the Office of any information which is material to patentability of the claims under consideration in this reissue application.

XIX. Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nick Corsaro whose telephone number is 571-272-7876.  The examiner can normally be reached on Monday through Friday 7am to 4pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew J. Fischer can be reached on (571) 272-6779.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/NICK CORSARO/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        

Conferees: 


/COLIN M LAROSE/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        
/ANDREW J. FISCHER/Supervisory Patent Examiner, Art Unit 3992                                                                                                                                                                                                        


    
        
            
        
            
    

    
        1 While most interpretations are cited because these terms are found in the claims, the Examiner may have provided additional interpretations to help interpret words, phrases, or concepts found in the interpretations themselves, the patent, or in the prior art.
        
        2 Based upon a review of the original disclosure, the art of record, and the knowledge of one of ordinary skill in this art as determined by the factors discussed in MPEP §2141.03 (where practical), the Examiner finds that the Microsoft Press Computer Dictionary is an appropriate technical dictionary known to be used by one of ordinary skill in this art.  See e.g.  Altiris Inc. v. Symantec Corp., 318 F.3d 1363, 1373, 65 USPQ2d 1865, 1872 (Fed. Cir. 2003) where the Federal Circuit used the Microsoft Press Computer Dictionary (3d ed.) as “a technical dictionary” to define the term “flag.” See also In re Barr, 444 F.2d 588, 170 USPQ 330 (CCPA 1971) (noting that it’s appropriate to use technical dictionaries in order to ascertain the meaning of a term of art) and MPEP §2173.05(a) titled “New Terminology.”
        3 The ‘133 Patent incorporates by reference U.S. 2012/0220330. See ‘133 Patent C1:L5-20. 
        4 The ‘133 Patent incorporates by reference U.S. 2012/0220330. See ‘133 Patent C1:L5-20.